Citation Nr: 1001416	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  06-09 518	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for urinary urgency, 
polyuria, and dribbling (claimed as frequent urination, 
hesitation, dripping, and decreased stream in urinary flow), 
to include as secondary to diabetes mellitus type II.

2.  Entitlement to service connection for peripheral 
neuropathy, bilateral upper and lower extremities, to include 
as secondary to diabetes mellitus type II.

3.  Entitlement to service connection for chronic fatigue 
syndrome, to include as secondary to diabetes mellitus type 
II.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II or 
secondary to posttraumatic stress disorder (PTSD).

5.  Entitlement to service connection for lumbar 
strain/sprain, spine injury.

6.  Entitlement to service connection for hearing loss.

7.  Entitlement to service connection for colon polyps.

8.  Entitlement to service connection for left foot 
disability.

9.  Entitlement to service connection for tinnitus.

10.  Entitlement to an initial disability rating in excess of 
30 percent for posttraumatic stress disorder (PTSD).

11.  Entitlement to a disability rating in excess of 20 
percent for diabetes mellitus type II.


REPRESENTATION
				
Appellant represented by:	David L. Huffman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1969 to January 
1972 and from March 1973 to June 1990.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from multiple rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.  The rating decisions giving rise 
the issues currently on appeal were dated in January 2005, 
May 2007, and November 2008.


The Board notes that a July 2009 Statement of the Case 
addressed appeals for the issues of entitlement to an 
increased rating for diabetes mellitus type II and 
entitlement to a total disability rating based on individual 
unemployability (TDIU).  The VA Form 9 Substantive Appeal 
submitted by the Veteran in August 2009 contained a checkmark 
to indicate a desire to appeal all of the issues on that 
Statement of the Case, but contains a note instructing "See 
attached."  The attachments to the August 2009 VA Form 9 
include a statement written and signed by the Veteran's duly 
appointed representative regarding the issue of entitlement 
to TDIU: "The veteran does not wish to continue this claim 
at this time as he is currently employed."  Therefore, the 
Board finds that the Veteran did not perfect an appeal for 
entitlement to a TDIU, and that issue is not before the Board 
on appeal at this time.

Additionally, as the Veteran has expressly raised and then 
expressly withdrawn a claim of entitlement to TDIU, the Board 
finds that there is no need to otherwise consider whether a 
TDIU claim has been raised by the record in connection with 
any increased rating claim on appeal.  See Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009).

The Veteran's representative submitted a statement in July 
2009 raising a new claim of entitlement to service connection 
for a kidney disability secondary to diabetes mellitus type 
II.  This matter is hereby referred to the RO for appropriate 
action.

The issues of entitlement to service connection for 
hypertension, spinal disability, hearing loss, left foot 
disability, tinnitus, and entitlement to a disability rating 
in excess of 20 percent for diabetes mellitus type II are 
addressed in the REMAND portion of the decision below.


FINDINGS OF FACT

1.  Disability manifested by urinary urgency, polyuria, and 
dribbling was not manifested during service or for many years 
thereafter, nor is it caused or aggravated by service-
connected disability.

2.  Peripheral neuropathy, bilateral upper and lower 
extremities, is shown to be causally related to the Veteran's 
service-connected diabetes mellitus type II.

3.  Chronic fatigue syndrome was not manifested during 
service or for many years thereafter, nor is it caused or 
aggravated by service-connected disability.

4.  At the July 2009 Board hearing, the Veteran indicated 
that he wished to withdraw the issue of entitlement to 
service connection for colon polyps from his pending appeal 
to the Board.

5.  The Veteran's PTSD is not shown to be productive of 
occupational and social impairment, with reduced reliability 
and productivity.  


CONCLUSIONS OF LAW

1.  Disability manifested by urinary urgency, polyuria, and 
dribbling was not incurred in or aggravated during active 
service, may not be presumed to be so incurred, and is not 
proximately due to or the result of a service connected 
disease or injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 
1131, 1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304, 3.307. 3.309, 3.310 (2009).

2.  Peripheral neuropathy, bilateral upper and lower 
extremities, is proximately due to or the result of service-
connected diabetes mellitus type II.  38 U.S.C.A. §§ 1110, 
1131, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

3.  Chronic fatigue syndrome was not incurred in or 
aggravated during active service, may not be presumed to be 
so incurred, and is not proximately due to or the result of a 
service connected disease or injury.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 1131, 1154, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307. 3.309, 3.310 
(2009).

4.  The criteria for withdrawal of an appeal of the issue of 
entitlement to service connection for colon polyps by the 
Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. § 20.204 (2009).

5.  The criteria for an initial rating in excess of 30 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.125-4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's 'duty 
to notify' and 'duty to assist' obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  The notification obligation in this 
case was accomplished by way of letters from the RO to the 
Veteran dated in November 2004, March 2006, July 2006 (2 
letters), and October 2006.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

Since the issue of entitlement to an increased initial rating 
for PTSD is a downstream issue from the claim of service 
connection for that disability, additional notice is not 
required for that issue.  VAOPGCPREC 8-2003 (Dec. 22, 2003).  
It appears that the United States Court of Appeals for 
Veterans Claims has also determined that the statutory scheme 
does not require another notice letter in a case such as this 
where the Veteran was furnished proper notice with regard to 
the claim of service connection itself.  See Dingess v. 
Nicholson, 19 Vet. App. 473, 491 (2006).

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  VA 
examination reports addressing the issues on appeal are of 
record, dated in December 2004, May 2007, and October 2008.  
The Veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination except with regard to 
the first element of VCAA notice.); Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 
(Fed. Cir. 2006).  Therefore, the Board finds that duty to 
notify and duty to assist have been satisfied and will 
proceed to the merits of the Veteran's appeal.

Service Connection

The Veteran claims entitlement to service connection for 
several disabilities.  He essentially contends that the 
claimed disabilities have been caused or aggravated by his 
service-connected diabetes mellitus type II, or that they are 
otherwise caused or aggravated by his military service.

Applicable law provides that service connection will be 
granted if it is shown that a veteran suffers from disability 
resulting from an injury suffered or disease contracted in 
line of duty, or for aggravation of a preexisting injury or 
disease in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
If there is no showing of a chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
acute or subacute peripheral neuropathy and organic diseases 
of the nervous system, are presumed to have been incurred in 
service if manifest to a compensable degree within one year 
of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Further, service connection is warranted for a disability 
which is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310.  The Court 
has also held that service connection can be granted for a 
disability that is aggravated by a service-connected 
disability and that compensation can be paid for any 
additional impairment resulting from the service-connected 
disorder.  Allen v. Brown, 7 Vet. App. 439 (1995).  The Board 
also notes that a revised version of 38 C.F.R. § 3.310 became 
effective October 10, 2006.  The revised version essentially 
provides that VA will not concede aggravation of a 
nonservice-connected disease or injury by a service-connected 
disease or injury unless the baseline level of severity is 
established by medical evidence.  However, the Veteran's 
claims were filed prior to October 10, 2006, and the Board 
thus reviews the appeal under the pre-October 10, 2006, 
version which would appear to be more favorable to the 
Veteran.

The Veteran contends that he suffers from several 
disabilities on appeal as a result of or aggravated by his 
service-connected diabetes mellitus.  On this theory, he 
seeks service connection for urinary disability (urgency, 
poyluria, and dribbling), peripheral neuropathy, and chronic 
fatigue syndrome as secondary to diabetes mellitus.

A December 2004 VA examination report is of record and was 
authored specifically to assess the nature, etiology, and 
clinical features of the Veteran's diabetes mellitus and the 
disabilities he claimed to be related to diabetes mellitus.

With regard to genitourinary disability, the Veteran 
described "some urgency and some increase in voiding."  
Urinary frequency of 8 to 9 times during the daytime and 3 
times at night was reported.  The Veteran denied incontinence 
but did report some dribbling after urination.  The examiner 
noted that the Veteran has had "no surgery in the urinary 
tract with the exception of vasectomy in 1983."  The 
examiner also noted no history of renal colic, bladder 
stones, nephritis, malignancies, catheterizations, dilations, 
nor any other procedures or pertinent hospitalizations.  
Physical examination revealed normal testicles and an 
inability to feel the prostate due to sphincter tension.

Based upon consideration of the medical history and physical 
examination, as discussed above, the examining physician 
concluded that the Veteran is diagnosed with "urgency, 
polyuria, and dribbling."  Most significantly, the examiner 
concluded that "[m]ore likely than not it is not related to 
the diabetes mellitus."

With regard to peripheral nerves, the examination report 
notes the Veteran's complaints of "burning in his legs" as 
"a constant type pain."  The Veteran indicated that when he 
lays down to go to bed, his "feet get hot and he has to put 
a fan on them."  The Veteran described that "[s]ometimes 
his hands also have a burning feeling."  Furthermore, the 
Veteran described that "his feet feel puffy sometimes 
especially on the balls of his feet" and that the symptoms 
cause "trouble sleeping at times."  Physical examination 
revealed "[s]ensation intact in the upper and lower 
extremities with the 10 mm stilette."

Based upon consideration of the medical history and physical 
examination, as discussed above, the examining physician 
concluded that the Veteran has "[n]o established diagnosis 
of peripheral neuropathy at this time."

With regard to chronic fatigue, the examination report notes 
the Veteran's complaints of "some fatigue associated with 
the diabetes .... For the last 2 to 3 years."  The Veteran 
described it as "more of a weakness since he had the 
diabetes."  The examiner noted the Veteran's account denied 
low grade fever and nonexudative pharyngitis, and there "has 
been no palpable or tender cervical or axillary nodes."  The 
report indicates that the Veteran "has no muscle aches but 
does have some weakness."  In addition, "[h]e said if he 
would do exercise or do some work he would bounce back to 
normal in 10 to 15 minutes."  The Veteran denied headaches 
and denied that his knee pain was migratory.  The examiner 
noted "[n]o neuropsychological symptoms" and that the 
Veteran's sleep disturbances were "due to his feet."

Based upon consideration of the medical history and physical 
examination, as discussed above, the examining physician 
concluded that the Veteran "does not meet the criteria for 
chronic fatigue syndrome."

An October 2008 VA examination report of record was prepared 
for the purpose of evaluating the Veteran's diabetes mellitus 
pathology; it presents certain medical findings that are 
pertinent to the Veteran's theories of entitlement to service 
connection for disabilities secondary to diabetes.  
Specifically, the October 2008 VA examination report presents 
clinical findings indicative of a current diagnosis of 
peripheral neuropathy secondary to diabetes mellitus.  The 
report's discussion of medical history indicates that there 
are "symptom(s) of peripheral neuropathy related to 
diabetes" featuring: "Parasthesias, Loss of sensation, 
Dysesthesia."  The medical history discussion goes on to 
note the Veteran's complaints of "tingling and numb feeling 
in both feet to top of boots," "occasionally feel like legs 
are on fire," "in hands, decreased sensation in tips of 
fingers."  Neurological symptoms in the extremities are 
confirmed by the examiner's clinical testing.  The 
'neurologic examination' section of the examination report 
finds sensory loss on both the right and left sides, noting 
"decreased in finger tips, absent in plantar surface of 
foot" for both sides of the body.

The October 2008 VA examination report identifies 
"complications of diabetes" including "peripheral 
neuropathy of the bilateral upper and lower extremities" 
which the examiner considered to be "a complication of 
diabetes."  The October 2008 VA examination report thus 
supports a finding that the Veteran is currently diagnosed 
with peripheral neuropathy caused by his service-connected 
diabetes mellitus.

The October 2008 VA examination thoroughly addresses the 
entirety of the Veteran's diabetes mellitus pathology and 
related disabilities.  In identifying the disabilities 
clinically noted to be related to the diabetes mellitus 
pathology, the examiner includes peripheral neuropathy but 
excludes any other disabilities.  The October 2008 VA 
examination report finds that no other disabilities, 
including any claimed chronic fatigue syndrome or urinary 
disability, are medically identifiable complications of 
diabetes mellitus in the Veteran's case. The report shows 
that the examiner contemplated the Veteran's description of 
urinary symptoms as well as that "he is tired frequently."  
However, the examiner did not include any chronic fatigue 
disability nor any urinary frequency among the clinically 
identified disabilities medically related to diabetes 
mellitus.  In connection with the examiner's "summary of 
complications," the report expressly answers the question: 
"are there other conditions that can sometimes be 
complications of diabetes?  No."  Thus, this report weighs 
against the Veteran's claims of entitlement to service 
connection for chronic fatigue syndrome or urinary disability 
as secondary to diabetes, and it does not contradict the 
negative evidence against these claims presented by the 
December 2004 VA examination report.

The Board finds that the probative evidence does not 
preponderate against the Veteran's claim of entitlement to 
service connection for peripheral neuropathy as secondary to 
diabetes mellitus; in particular, the probative October 2008 
VA examination report persuasively supports the Veteran's 
claim in this respect.  

However, the preponderance of the probative evidence is 
against finding that the other claimed disabilities are 
etiologically related to diabetes mellitus; the weight of the 
evidence is against service connection for urinary disability 
or chronic fatigue syndrome as secondary to diabetes 
mellitus.  Furthermore, the Board observes that it remains 
unestablished that the Veteran currently suffers from a 
clinically confirmed diagnosis of chronic fatigue syndrome.

The Board now turns its attention to consideration of 
entitlement to service connection for urinary disability or 
chronic fatigue syndrome on a direct basis.  The Board has 
reviewed the Veteran's service treatment records to identify 
any indications suggestive of in-service manifestations of 
the claimed disabilities.  

The service treatment records contain no suggestion of 
urinary symptoms such as urgency, polyuria, or dribbling.  
The service treatment records do document a childhood history 
of 'Bright's disease' with associated clinical attention to 
the Veteran's kidneys.  However, there is no suggestion in 
the record that the Veteran experienced urinary urgency, 
polyuria, or dribbling during service; thus there is no need 
to address the Veteran's history of Bright's disease or the 
presumption of soundness.  The Board again notes that the 
Veteran's contentions in advancing this issue on appeal have 
been that his current urinary symptoms are a result of 
diabetes mellitus; he has not testified that he experienced 
any in-service onset of such symptoms nor such manifestations 
within any presumptive period following service.  A January 
1990 in-service medical examination report, prepared shortly 
before the conclusion of the Veteran's active duty service, 
shows that the Veteran expressly denied any history of 
frequent or painful urination or bed wetting.  The January 
1990 examination report also shows that the medical 
examination found the Veteran's genito-urinary system to be 
clinically normal with no pertinent abnormalities.  The Board 
notes that the January 1990 medical history questionnaire 
shows that the Veteran reported a history including venereal 
disease and the physician noted urethritis; however, this 
does not appear to be related to the types of symptoms and 
disability for which the Veteran is currently claiming 
entitlement to service connection.

The service treatment records also contain no suggestion of 
chronic fatigue syndrome.  In advancing this appeal, the 
Veteran has not testified that he experienced onset of any 
chronic fatigue syndrome symptoms in service; he contends 
that he suffers from a chronic fatigue pathology due to his 
diabetes mellitus manifesting after service.  Additionally, 
the probative current medical evidence indicates that the 
Veteran does not meet the medical criteria for a diagnosis of 
chronic fatigue syndrome.  Service connection cannot be 
established without a current diagnosis of the claimed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Service connection is not warranted on a direct basis for 
claimed urinary disability nor for any chronic fatigue 
syndrome in this case.  No evidence, including the Veteran's 
own testimony, indicates onset of either claimed disability 
during service or within any applicable presumptive period 
thereafter.  No evidence otherwise indicates any etiological 
link between military service and any current urinary 
disability or chronic fatigue syndrome.  Moreover, while the 
Veteran reports symptoms of fatigue associated with his 
diabetes pathology, the most probative medical evidence 
indicates that he does not meet the criteria for a separate 
diagnosis of chronic fatigue syndrome.

The Board considers the service treatment records to be 
highly probative.  The service treatment records reflect the 
Veteran's own reports of symptoms to medical professionals 
and competent medical assessments of his pertinent health.  
These records are contemporaneous to the Veteran's active 
duty service, including the final examination report which is 
contemporaneous to the conclusion of his active duty service.  
These reports weigh against the Veteran's claims to the 
extent that they show that the Veteran did not manifest any 
symptoms or clinically detectable signs of urinary urgency, 
polyuria, or dribbling nor did he experience chronic fatigue 
syndrome during service.  The service treatment records 
collectively reflect that neither the Veteran nor trained 
medical professionals believed that the Veteran suffered from 
the claimed disabilities at any point through the conclusion 
of the Veteran's period of active service.

The Board also considers the absence of evidence of pertinent 
treatment, complaints, or symptomatology for many years 
following to weigh against the Veteran's claim.  Such a 
lengthy period following the Veteran's separation from active 
duty service without evidence of complaint or treatment 
related to the claimed disabilities weighs against a finding 
of chronicity from service and, thus, weighs against the 
claim on a direct basis.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).

In sum, the Board finds that service connection for 
peripheral neuropathy secondary to diabetes mellitus is 
warranted in this case.  The Board further finds that service 
connection is not warranted for the claimed urinary 
disability nor for claimed chronic fatigue syndrome on any 
basis.

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to evaluating the nature and etiology of the Veteran's 
disabilities on appeal.  The reports specifically document 
and address the Veteran's medical history, symptom 
complaints, pertinent clinical findings and test results; 
they present and explain competent medical examiners' expert 
opinions addressing the key diagnostic and etiological 
medical questions on these issues.

The Board briefly observes that a private psychiatric report 
dated in February 2006 asserts that the Veteran suffers from 
chronic fatigue and urinary disability as a result of his 
diabetes pathology in its Axis III diagnostic findings.  
However, no rationale or clinical findings are presented for 
this statement.  It appears that the psychiatric examiner, 
whose specialized competence to address the diagnosis or 
etiology of chronic fatigue syndrome or urinary disability is 
not established, may have been summarizing the Veteran's own 
account of his physical disabilities to provide context for 
the psychiatric assessment the report is focused upon.  In 
any event, such a statement from the psychiatric examiner is 
not as probative as the specific medical evidence addressing 
the Veteran's claims involving chronic fatigue syndrome and 
urinary disabilities discussed above.  There is no detail or 
rationale presented to support the February 2006 report's 
assertions regarding urinary disability and chronic fatigue 
syndrome.  Among the factors for assessing the probative 
value of a medical opinion are the examiner's access to the 
claims file, and the thoroughness and detail of the opinion.  
See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  A 
medical opinion is inadequate when it is unsupported by 
clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 
(1995); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. 
Brown, 5 Vet. App. 458, 460- 61 (1993).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
See Miller v. West, 11 Vet. App. 345, 348 (1998).

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's testimony and additional 
private treatment records.  The Board finds that none of the 
other evidence of record probatively contradicts the findings 
discussed above, nor does any of the evidence of record 
otherwise probatively show that the service connection is 
warranted for the claimed urinary disability or chronic 
fatigue syndrome.

The Board acknowledges and has considered the Veteran's lay 
testimony with regard to his belief that suffers from urinary 
disability and chronic fatigue syndrome caused or aggravated 
by his service-connected diabetes mellitus.  As a layperson, 
the Veteran is not competent to provide an opinion requiring 
medical expertise.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  In Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 
2007), the Federal Circuit determined that lay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition (noting that sometimes the layperson will 
be competent to identify the condition where the condition is 
simple, for example a broken leg, and sometimes not, for 
example, a form of cancer), (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by 
a medical professional.  The relevance of lay evidence is not 
limited to the third situation, but extends to the first two 
as well.  Whether lay evidence is competent and sufficient in 
a particular case is a fact issue.

The Board finds that the Veteran is competent to present 
testimony identifying when he experienced certain symptoms 
which may be related to the claimed disabilities.  In this 
case, however, the occurrence of the Veteran's described 
symptoms is not in dispute; the decisive questions in 
controversy concern medical etiology and, thus, are of a 
specialized medical nature.  To the extent that the Veteran's 
statements and contentions have asserted that his claimed 
disabilities are medically caused or aggravated by service-
connected diabetes mellitus, otherwise linked to military 
service, the lay testimony is not competent to establish such 
a medical etiological fact requiring professional expertise.

The Board finds that determining a specific clinical 
diagnosis (such as chronic fatigue syndrome or a specific 
urinary pathology) and determining the causal etiology of any 
current disability are matters of medical and clinical 
expertise beyond the competence of lay observation and 
testimony.  The preponderance of the probative medical 
evidence addressing these issues weighs against the Veteran's 
claims.  Competent medical evidence is required to establish 
an etiological nexus between military service and a currently 
diagnosed disability.  In this case, the Board finds that the 
preponderance of the medical evidence of record weighs 
against entitlement to service connection for the claimed 
urinary disability and chronic fatigue syndrome.

Service connection for peripheral neuropathy secondary to 
diabetes mellitus is warranted in this case.  Service 
connection for the claimed urinary disability and chronic 
fatigue syndrome is not warranted on any basis in this case.  
As the preponderance of the evidence is against those latter 
two claims, the benefit-of-the-doubt doctrine does not apply, 
and the claims of entitlement to service connection for 
urinary disability and chronic fatigue syndrome must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Increased Ratings

The Veteran essentially contends that the rating assigned for 
his PTSD does not accurately reflect the severity of his 
disability.  Disability ratings are determined by evaluating 
the extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic Codes 
identify the various disabilities and the criteria for 
specific ratings.

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the Veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of a veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  The Board also 
will consider whether separate ratings may be assigned for 
separate periods of time based on facts found, a practice 
known as 'staged ratings,' whether it is an initial rating 
case or not.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

By way of background, a rating decision dated in May 2007 
granted service connection for PTSD.  That rating decision 
also assigned a 30 percent evaluation under Diagnostic Code 
9411.  The Veteran expressed disagreement with that 
evaluation and began this appeal.

The Veteran's service connected PTSD has been rated by the RO 
under the provisions of Diagnostic Code 9411.  Under the 
criteria for PTSD, as set forth at 38 C.F.R. § 4.130, a 30 
percent rating is assigned when there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

A 50 percent rating is assigned for occupational and social 
impairment, with reduced reliability and productivity due to 
such symptoms as: flattened affect, circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is assigned when there is occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular rating is warranted when there is 
total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

The Board notes here that the symptoms listed in VA's general 
rating formula for mental disorders is not intended to 
constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular rating.  Mauerhan v. 
Principi, 16 Vet. App. 436 (2002). 

For purposes of considering the evidence in connection with 
PTSD, the Board notes that the Global Assessment of 
Functioning (GAF) scale is a scale from 0 to 100, reflecting 
the "psychiatric, social, and occupational functioning on a 
hypothetical continuum of mental health illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) ("DSM-IV") (100 representing superior functioning 
in a wide range of activities and no psychiatric symptoms).  
See also 38 C.F.R. §§ 4.125, 4.126, 4.130.  A GAF score of 
31-40 indicates some impairment in reality testing or 
communications or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or 
mood.  A GAF of 41-50 denotes serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational, or school functioning.  A GAF of 51-60 denotes 
moderate symptoms (e.g. flat affect, circumstantial speech, 
occasional panic attacks) OR moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or coworkers).  A GAF of 61-70 denotes 
some mild symptoms (e.g. depressed mood and mild insomnia) OR 
some difficulty in social, occupational, or school 
functioning (e.g. occasional truancy, or theft within the 
household), but generally functioning pretty well, has some 
meaningful interpersonal relationships.  A GAF of 71-80 
indicates that if symptoms are present, they are transient 
and expectable reactions to psychological stressors (e.g., 
difficulty concentrating after a family argument), no more 
than slight impairment in social, occupational, or school 
functioning (e.g., temporarily falling behind in schoolwork).

A May 2007 private psychiatric examination report authored by 
a Dr. Sinnott is of record and presents pertinent findings 
regarding this issue on appeal.  With regard to pertinent 
current symptomatology, this report documents the Veteran's 
account of "a normal life in which he doesn't like crowds."  
The Veteran was noted to describe efforts to "minimize his 
exposure to other people at this time" and described having 
"an exaggerated startle response, hyper-vigilance, and 
increasing problems with memory and concentration."

The May 2007 private report's objective findings included 
finding that "speech is coherent and logical," "thoughts 
are without delusions, illusions, or hallucinations," 
"oriented to time, place, person, and situation," and 
"abilities to calculate and abstract are intact."  The 
objective findings section of the report also notes that the 
Veteran described "some sleep difficulties" involving 
awaking alert from sleep by "any noise."  Additionally, the 
examiner noted that the Veteran "maintains a highly 
suspicious attitude towards those who are not within his 
comfort zone as if he were still policing the area."  The 
examiner determined that the Veteran was competent to handle 
the financial affairs of his own benefit payments.

The examiner determined that no diagnostic tests were 
otherwise necessary to evaluate the Veteran's PTSD.  A 
diagnosis of PTSD was given.  A GAF of 48 was assigned for 
the past year, with an explanation that the Veteran "has 
some symptoms in that he doesn't like crowds, has increased 
startle response, and is hyper-vigilant."  An attachment to 
the report resummarizes findings that the Veteran re-
experiences his traumatic events, avoids related stimuli, 
experiences increased arousal, has feelings of detachment or 
estrangement from others, has some restricted range of 
affect, and reports difficulty trying to concentrate.

A May 2007 VA psychiatric examination report is also of 
record with pertinent findings addressing this issue.  Mental 
status examination notes included observing that the Veteran 
"states that he takes care of himself" and that he appeared 
"clean-cut and casually dressed" at the examination.  
Speech was "relevant and coherent."  The examiner noted 
that the Veteran did demonstrate "distrust of the process" 
as he "several times ... questioned why I would be asking the 
questions that I was asking...."  However, the Veteran 
"remained well organized throughout."  With regard to motor 
activity, the examiner noted that the Veteran was "restless 
in the chair."

With regard to mood, the examiner noted that the Veteran 
"admitted to anxiety and anger which he defines as 'getting 
pissed.'"  The examiner observed that "anger is what drives 
him in his day-to-day activities...."  The report shows that 
the Veteran "is not homicidal and he is not suicidal in 
ideation, intention, or plan."  The Veteran had "no 
abnormal thinking of psychotic proportion in the form of 
hallucinations."  However, the Veteran's "distrust borders 
on paranoia as a delusion."  The examiner described that 
Veteran's perception of betrayal and deterioration of 
standards associated with the Army and indicates that "he 
thinks compulsively and obsessively about this."  The report 
also notes that the Veteran awakes from sleep at night with 
recollections regarding his service.  The report discusses 
that the Veteran is "phobic of crowds and people and avoids 
that at all costs" and generally minimizes his interactions 
and conversations and "does not seek out any 
relationships."  The examiner explains that the Veteran 
"has a trust problem that colors all of his thought 
process" and "has a delusional quality...."

The May 2007 report goes on to note findings of "good eye 
contact throughout the exam," repeats that "[h]e is not 
suicidal or homicidal in ideation, intention, or plan," and 
"is maintaining good personal hygiene."  Furthermore, 
"[h]e remains oriented to person, place, and time," and 
"his memory loss or impairment is minimal for his age."  
The examiner found the Veteran to be "obsessive and 
ritualistic about how he farms to handle his life problems."  
The examiner found "[f]low and speech is relevant."  Also, 
the report discusses that the Veteran "has suffered panic 
attacks, several this year, that have risen to the degree 
that he might be either having a sugar attack or a heart 
attack, but these are not frequent and there may be 1 this 
year and maybe 1 or 2 last year.  These are intermittent."  
The examiner commented that it is difficult, due partly to 
the Veteran's diabetic pathology, "to sort out what might be 
an emotional experience versus a psychiatric experience 
versus a medical experience."  The Veteran "remains 
depressed and anxious," "has good impulse control," has 
"sleep impairment ... several times being awakened with 
nightmares or thoughts but these can be triggered and then 
occur nightly for a period of time."  The report indicates 
that the Veteran "attempts to avoid TV or news or items that 
will trigger them."  Finally, the examiner comments that 
"[t]here are no other disorders or symptoms that explain his 
problem."

The May 2007 VA examination report summarizes that the 
Veteran "suffers behavioral, cognitive, social, affective, 
and somatic changes.  PTSD symptoms do include re-
experiencing, avoidance, numbing, heightened physiological 
arousal...."  The diagnosis of PTSD is confirmed and a GAF 
score of 48 is assigned in the report; the GAF score is 
presented with a discussion that the Veteran "is having 
serious problems with post-traumatic stress disorder 
manifested and made worse through his isolation and 
distrust."

A June 2008 private psychiatric examination report is also of 
record from a Dr. Winn.  This report discusses the Veteran's 
personal, occupational, military, medical, and psychiatric 
history to inform its analysis.  Objective findings upon 
examination included notation that the Veteran presented with 
"a neat appearance" and was "talkative and cooperative 
throughout the interview."  The report shows that the 
Veteran "answered questions appropriately and he presented 
his thoughts in a goal-directed and relevant manner."  The 
Veteran's "stream of thought was coherent and without 
disturbances of logic or bizarreness."  His "affect was 
within normal limits" and he described his usual mood as 
"basically happy" while adding "I get frustrated when I 
can't accomplish what I want to do at the time."  The 
examiner determined that the Veteran was "in the 'Normal 
Range'" on the "Anxiety/Worry Scale...."

The June 2008 report shows that the Veteran's "mental 
content consists of fears that his life will never improve, 
chronic fatigue and a lack of energy" but he "denied having 
any suicidal ideation."  There were "no obvious indications 
of psychotic distortions, including ideas o[f] reference, 
hallucinations, faulty perceptions or misinterpretations of 
consensual reality."  Examination reveals "Normal Cognitive 
Function," and the Veteran was observed to be "alert, 
responsive and well oriented."  The Veteran demonstrated the 
ability to use abstract reasoning and an adequate fund of 
knowledge.  Insight and judgment examination revealed that 
the Veteran "responded appropriately to imaginary situations 
requiring social judgment" and was "able to identify 
behaviors which would be contrary to social values or that 
would be personally counterproductive."  The examiner 
determined that the Veteran was "able to manage his own self 
care in all major areas of daily living."

Davidson Trauma Scale testing produced results, in the form 
of a score, which the examiner interpreted as "elevated, 
consistent with the diagnosis of PTSD."  On Clinical 
Assessment of Depression testing, the Veteran's results were 
interpreted to be "Normal Range" in all respects except 
with regard to "Cognitive and Physical Fatigue Scale," on 
which the Veteran was determined to show "Mild Clinical 
Risk."  Administration of a "Symptom List of Adjustment 
Problems" revealed that the Veteran endorsed serious or 
extreme difficulty in numerous areas: falling asleep, waking, 
restlessness, difficulty finding and holding a job, pervasive 
disgust, abdominal discomfort, disabilities/medical problems, 
easily fatigued, dizziness/fainting, inability to make or 
keep friends, excessive jumpiness, avoidance of activities 
that remind of unpleasant experiences, trouble trusting 
others, and vivid memories of prior unpleasant experiences.

The June 2008 report goes on to describe the Veteran's 
persistent re-experiencing of traumatic events through 
thoughts, memories, images, and frequent distressing dreams.  
It then describes his persistent avoidance of stimuli 
associated with trauma and numbing, and further describes his 
symptoms of increased arousal.  The examiner states that 
"[t]he disturbance cause significant distress and marked 
impairment in social, occupational and other important areas 
of functioning."  The report concludes with a summary of 
symptoms, confirmation of a PTSD diagnosis, and assigns a GAF 
of 45 citing "[p]roblems being in crowds, isolates himself 
by living on a farm to avoid being around others, problems 
when others come to his property.  Impairment in several 
areas."

The Board finds that the Veteran's PTSD manifests in severity 
most nearly approximating the criteria for a 30 percent 
rating.  In this regard, the Board finds that the evidence 
shows PTSD manifesting in occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks.  The 
evidence shows that the Veteran generally functions 
satisfactorily, with routine behavior, self-care, and normal 
capacity for conversation.  The evidence shows symptoms 
featuring depressed mood, anxiety, suspiciousness, panic 
attacks, chronic sleep impairment, and mild memory loss.  The 
Board finds that the Veteran's symptoms are well contemplated 
by the 30 percent disability rating currently assigned for 
his PTSD.

The Board finds that the Veteran's PTSD does not more nearly 
approximate the criteria for a rating in excess of 30 
percent.  The evidence shows that the Veteran's PTSD does not 
manifest in symptoms such as circumstantial, circumlocutory, 
or stereotyped speech.  It does not manifest in panic attacks 
more than once a week.  It is not shown to manifest in 
difficulty in understanding complex commands nor in an 
ability to retain only highly learned material.  The evidence 
does not show impaired judgment nor impaired abstract 
thinking.  There is some indication of somewhat flattened 
affect, difficulty in establishing effective relationships, 
and perhaps some disturbances of motivation and mood.  
However, the Board finds that on the whole, the disability 
picture presented by the evidence, including the probative 
examination reports detailing his symptoms and functioning, 
do not show disability most nearly matching the level of 
severity contemplated by the criteria for a 50 percent 
disability rating.

It is clear from the evidence that the Veteran suffers 
significant disability due to his service-connected PTSD.  
The Board emphasizes that the 30 percent disability rating 
contemplates significant disability due to PTSD.  The level 
of disability contemplated by the currently assigned 30 
percent disability rating most nearly approximates the PTSD 
symptomatology shown in the evidence.    Therefore, no higher 
disability rating is warranted.

The Veteran's attorney has directed the Board attention 
particularly to the GAF score of 48 and 45 assigned in the 
examination reports discussed above.  While important in 
assessing the level of impairment caused by psychiatric 
illness, the GAF score is not dispositive of the level of 
impairment cause by such illness.  Rather, it is considered 
in light of all of the evidence of record.  See Brambley v. 
Principi, 17 Vet. App. 20, 26 (2003).  A GAF of 41-50 denotes 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational, or school functioning.  The details of 
the evidence in this case establish that the Veteran's PTSD 
has not manifested in such symptoms as suicidal ideation, 
severe obsessional rituals, frequent shoplifting, or 
similarly dysfunctional behaviors.  Rather, the evidence 
reflects serious symptoms resulting in impairment in 
functioning.  The Veteran's symptoms discussed above reflect 
some serious impairment in functioning and are contemplated 
by the 30 percent disability rating assigned.  Again, the 
Board finds that the details of the PTSD disability picture 
presented by the evidence in this case do not most nearly 
approximate the criteria for any rating in excess of 30 
percent.

In this decision, the Board has found that the private and VA 
psychiatric examination reports of record are highly 
probative evidence with regard to evaluating the severity of 
the Veteran's PTSD disability on appeal in this case.  The 
reports specifically document and address the Veteran's 
symptom complaints, document pertinent clinical findings, and 
present competent medical examiners' assessments of the 
disability informed by direct interview and psychiatric 
inspection of the Veteran together with consideration of the 
pertinent history.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's testimony and additional 
treatment records.  The Board finds that none of the evidence 
of record probatively contradicts the findings discussed 
above, nor does any of the evidence of record otherwise 
probatively show that the criteria for any increased rating 
is met in this case.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severe than the assigned disability ratings reflect.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).

The Board has carefully considered the Veteran's contentions 
and testimony.  In this case, however, the competent 
medical/psychiatric evidence offering detailed specific 
findings and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disability on 
appeal.  The lay testimony has been considered together with 
the probative medical/psychiatric evidence clinically 
evaluating the severity of the pertinent disability symptoms.  
The preponderance of the most probative evidence does not 
support assignment of any increased rating in this case.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
rating in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disability on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe a veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe a veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate a veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether a veteran's exceptional disability picture 
includes other related factors such as marked interference 
with employment and frequent periods of hospitalization.  Id. 
at 116.  If this is the case, then the RO or the Board must 
refer the matter to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service for the 
third step of the analysis, determining whether justice 
requires assignment of an extraschedular rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Code for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disabilities.  For these reasons, referral for 
extraschedular consideration is not warranted.

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in 
determination being appealed.  Except for appeals withdrawn 
on the record at a hearing, appeal withdrawals must be in 
writing.  38 C.F.R. § 20.204.  Withdrawal may be made by the 
appellant or by his authorized representative.  38 C.F.R. 
§ 20.204.

At the July 2009 Board hearing, the Veteran withdrew his 
appeal as to the issue of entitlement to service connection 
for colon polyps.  Accordingly the Board does not have 
jurisdiction to review the appeal as to this matter, and the 
issue of entitlement to service connection for colon polyps 
is dismissed.


ORDER

Service connection for urinary urgency, polyuria, and 
dribbling, including as secondary to service-connected 
diabetes mellitus II, is denied.

Service connection for peripheral neuropathy secondary to 
diabetes mellitus type II, bilateral upper and lower 
extremities, is granted.

Service connection for chronic fatigue syndrome, including as 
secondary to service-connected diabetes mellitus II, is 
denied.

The issue of entitlement to service connection for colon 
polyps is dismissed.

An initial rating in excess of 30 percent for PTSD is denied.


REMAND

With regard to the Veteran's claim of entitlement to service 
connection for hypertension, the Board finds that additional 
development of the evidence is warranted.  The Board observes 
that the Veteran's claim has been primarily advanced on the 
theory that the Veteran currently suffers from hypertension 
as a result of his service-connected diabetes mellitus.  A 
December 2004 VA examination report addresses the medical 
question of whether the Veteran has hypertension that is 
etiologically linked to his diabetes mellitus pathology.  
However, the Board must also consider whether service 
connection may be warranted on a direct basis with in-service 
incurrence or causation.  Additionally, the Board finds that 
the evidence of record raises a third theory of entitlement 
to service connection for hypertension: the 'Integrated 
Summary' section of the May 2007 VA examination report 
assessing the Veteran's PTSD includes a clear statement 
linking the Veteran's hypertension to his PTSD pathology.  In 
this regard, the VA examination report cites "overproduction 
of adrenalin and cortisol" associated with PTSD and states 
that "hypertension and other health problems, also can 
relate back to chronic stress and may be made worse by 
that."  

Although it is not phrased definitively, this indication in a 
VA examination report 
raises an additional theory of service connection for 
hypertension as secondary to PTSD.  As the Veteran is seeking 
service connection for hypertension and as his PTSD is 
established to be service-connected, the Board believes that 
proper development of this theory raised by the evidence of 
record is warranted.  Therefore, a remand for a VA 
examination to address whether any current hypertension is 
caused or aggravated by the Veteran's service-connected PTSD 
is warranted.

Additionally, the Board believes that an etiology opinion 
addressing whether the Veteran's hypertension may be 
etiologically linked to his period of active duty service 
would be of considerable assistance to the appellate review 
of this case.  It is significant to note the provisions of 
38 C.F.R. § 4.104, Diagnostic Code 7101, describe 
hypertensive vascular disease for VA disability compensation 
purposes.  Hypertension or isolated systolic hypertension 
must be confirmed by readings taken two or more times on at 
least three different days.  For purposes of this section, 
the term hypertension means that the diastolic blood pressure 
is predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic 
Code 7101.

The Veteran's service treatment records contain multiple 
blood pressure readings from several different years which 
show diastolic blood pressure greater than 90mm; the service 
treatment records contain no diagnosis of hypertension and 
contain several other blood pressure measurements which do 
not reach the 38 C.F.R. § 4.104 threshold for hypertension 
(although some among these are quite near to the threshold).  
In addition to the various instances of possibly high blood 
pressure, a November 1989 service treatment record shows that 
a medical professional noted "borderline elevated diastolic 
BP."  No follow-up or diagnosis related to any possible 
hypertension is otherwise indicated in the service treatment 
records.  There are some conflicting indications of record 
with regard to the nature or any current diagnosis or 
hypertension pathology, but it appears that the Veteran may 
be currently diagnosed with some manner of hypertension.  In 
light of the fact that the Veteran served on active duty 
service for approximately 20 years with multiple instances of 
blood pressure measurements that may be considered borderline 
high blood pressure, the Board believes a medical opinion 
would be helpful to clarify the evidence and to address 
whether any current hypertension is at least as likely as not 
etiologically related to the Veteran's lengthy service.

With regard to the issues of entitlement to service 
connection for a spine disability, for hearing loss, and for 
tinnitus, the Board finds that rescheduling of a previously 
missed VA examination is warranted.  At the Veteran's July 
2009 Board hearing, the Veteran and his attorney explained 
that VA examinations to address the Veteran's spine and 
audiological claims had been arranged by the RO for March 
2009, but the Veteran notified the RO that he was ill with 
pneumonia at that time and desired a rescheduling.  Review of 
the claims file reveals that VA spinal and audiological 
examinations were cancelled in late February 2009, apparently 
because "veteran is ill with pneumonia."  There is no 
indication in the claims file that the examinations were 
rescheduled.  With consideration of the above, the Board 
finds that the Veteran's request at the July 2009 Board 
hearing to be rescheduled for previously arranged VA 
examinations on those issues is warranted; there is good 
cause shown for the Veteran's failure to report to the prior 
scheduled examinations.  A new opportunity for the Veteran to 
attend VA examinations evaluating the nature and etiology of 
his claimed spinal disability, hearing loss, and tinnitus 
should be scheduled.

With regard to the Veteran's claim of entitlement to service 
connection for left foot disability, the Board notes that the 
Veteran testified at his July 2009 Board hearing that during 
military service he dropped track pads on his left foot and 
that "each pad weighs 80 pounds."  The Veteran's account of 
this injury is corroborated by service treatment records 
dated in May 1978 that show the Veteran sought treatment 
following an accident in which he "dropped 2 tank pad on lt 
foot."  The service treatment records at that time indicate 
that inspection of the injured area revealed no foreign body 
wound and x-rays were negative; a note on one treatment 
record indicates "[n]o evidence of acute injury," while 
also making a somewhat unclear reference to a 'wound.'  
Another treatment record from that time indicates a medical 
impression of "soft tissue injury."  The Veteran testified 
at his hearing that there was some blood and some swelling 
contained by his boot.  It is reasonable to assume that some 
degree of trauma was observed by the medical professionals at 
that time as it is documented that they ordered x-rays and 
inspected the area with concern that a foreign body may be 
lodged in the area (with such inspection resulting in 
negative findings).

The Veteran testified at the July 2009 Board hearing that 
"ever since" that incident, he has had residual problems 
with his toenails on two toes injured by the falling heavy 
objects.  The Veteran described that "one on the big toe 
comes out in a big knot on the outside of the toe."  There 
are no medical records with identify any diagnosed residuals 
of the apparent crush injury to the Veteran's left foot 
during service, but there is also no VA examination report of 
record evaluating the left foot with regard to any possible 
residuals.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, and (2) evidence 
establishing that an event, injury, or disease occurred in 
service or establishing certain diseases manifesting during 
an applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with a veteran's service or with another service-
connected disability, but (4) insufficient competent medical 
evidence on file for the VA to make a decision on the claim.

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims has stated that this 
element establishes a low threshold and requires only that 
the evidence 'indicates' that there 'may' be a nexus between 
the current disability or symptoms and the appellant's 
service.  The types of evidence that 'indicate' that a 
current disability 'may be associated' with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  Id.

The Veteran is competent to testify as to the existence of 
symptoms such as abnormal toenail growth causing him 
difficulty on his left foot; this reasonably meets the first 
element of McLendon.  The service treatment records 
reasonably corroborate the Veteran's account of an injury to 
the left foot during service, meeting the second element.  
The Veteran's testimony that he has had symptoms on the 
impacted toes of the left foot since the in-service crush 
injury meets the low threshold for the third element.  There 
is currently no medical evidence clearly addressing whether 
the Veteran currently has any diagnosed residuals of the in-
service injury, thus the fourth element is met.  The Board 
finds that a VA examination is warranted to determine whether 
the Veteran currently suffers from any diagnosed chronic 
disability of the left foot that is etiologically related to 
the documented in-service injury.

Turning attention now to the Veteran's claim of entitlement 
to an increased rating for diabetes mellitus type II, the 
Board finds that a remand is required to provide the Veteran 
with an opportunity to testify at a hearing as requested.  
During the course of the appeal on the other issues, and 
subsequent to the Veteran's July 2009 Board hearing on those 
other issues,  a VA Form 9 was received at the RO in August 
2009 which timely perfected appeal of the issue regarding an 
increased rating for diabetes.  On this Form 9, the appellant 
requested a Travel Board hearing to be conducted at the RO.  
In an attachment to the Form 9, the appellant appears to 
request either a local Decision Review Officer hearing or a 
Travel Board hearing at the RO.  It is clear that the 
appellant desires a hearing on the issue, and the Board notes 
that the July 2009 Board hearing did not include testimony 
directly upon this issue.  The claims file does not reflect 
that any hearing has been scheduled or held addressing the 
diabetes rating issue.  This issue must therefore be returned 
to the RO to make arrangements for the requested hearing.  38 
U.S.C.A. § 7107 (West 2002); 38 C.F.R. § 20.703 (2007).  
Appropriate action should be taken by the RO to obtain any 
necessary clarification regarding the type of hearing the 
appellant seeks.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current hypertension.  Any 
and all indicated evaluations, studies, 
and tests deemed necessary by the examiner 
should be accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and following this 
review and the examination offer comment 
and an opinion as to whether any currently 
diagnosed hypertension is causally or 
etiologically related to the Veteran's 
period of active service.  In doing so, 
the examiner should consider the November 
1989 service treatment record observing 
"borderline elevated diastolic BP."  The 
examiner should also address the 
documentation of blood pressure readings 
during service which show diastolic blood 
pressure greater than 90mm on various 
occasions, near 90mm on other occasions, 
and relatively lower on yet other 
occasions.

The examiner is further requested to offer 
comment and an opinion as to whether any 
currently diagnosed hypertension is caused 
or permanently aggravated by the Veteran's 
service-connected PTSD.  In doing so, the 
examiner should address the May 2007 VA 
PTSD examination report which suggests 
that PTSD may at least aggravate 
hypertension.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the appellant's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

2.  The Veteran should be afforded a new 
opportunity to report for the previously 
arranged VA examinations concerning his 
claims of entitlement to service 
connection for hearing loss, tinnitus, and 
spinal disability.  VA examinations 
addressing these issues were previously 
arranged for around February/March 2009 
and then cancelled due to the Veteran's 
illness at the time.  In light of good 
cause shown, these examinations should be 
rescheduled.  (In discussing the etiology 
of each disability, the examiner(s) should 
be sure to address all pertinent in-
service and post-service medical records 
in the report(s), including (for the 
spinal examination) those in-service 
medical records documenting complaints of 
back pain.)

3.  The Veteran should be afforded an 
examination to determine the nature and 
etiology of any current residuals of a 
left foot injury.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.

The examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service 
treatment records, and following this 
review and the examination offer comment 
and an opinion as to whether any currently 
diagnosed left foot disability is causally 
or etiologically related to service.  In 
doing so, the examiner should consider the 
documentation of an injury to the 
Veteran's left foot in May 1978 involving 
heavy objects falling upon the Veteran's 
left foot; the examiner should address the 
Veteran's contention that he suffers from 
current residuals (including painful 
abnormal nail growth in two of his toes) 
as a result of that injury.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinion cannot 
be provided without resort to speculation, 
the examiner should so state and explain 
why an opinion cannot be provided without 
resort to speculation.  Since it is 
important 'that each disability be viewed 
in relation to its history[,]' 38 C.F.R. 
§ 4.1, copies of all pertinent records in 
the appellant's claims file, or, in the 
alternative, the claims file, must be made 
available to the examiner for review in 
connection with the examination.

4.  The RO should contact the Veteran or 
his representative to obtain clarification 
as to the type of hearing desired with 
regard to the issue of entitlement to an 
increased rating for diabetes mellitus 
type II.  Upon determining the Veteran's 
preference, the RO should take appropriate 
action to schedule the Veteran for the 
type of hearing selected in connection 
with his appeal.  After the hearing is 
conducted, or in the event the Veteran 
withdraws his hearing request or fails to 
report for a scheduled hearing, the case 
should be returned to the Board.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the Veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The Veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


